Title: James Madison to Robley Dunglison, 23 March 1830
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Mar. 23. 1830
                            
                        
                        
                        I return the letter inclosed in yours of the 19th. If the oriental manuscripts offered by Mr. Hodgson have
                            the value ascribed to them tho’ Algiers is certainly not the Quarry likely to yield that sort of Treasure, They must be a
                            desirable acquisition to our University. But in the State of its funds, there can be little hope of success agst. other
                            bidders, tho’ not themselves much prepared to indulge in the luxuries of Literature. It may be not amiss for Mr. Lomax, to
                            feel the pulse of Mr. H. as to the price, & that is all I presume that can be done at present. With great respect &
                            cordial Salutations
                        
                        
                            
                                J. M
                            
                        
                    